Citation Nr: 0730438	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-42 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 and 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  

In August 2006, the veteran presented testimony at a hearing 
conducted at the Seattle RO before a Decision Review Officer 
(DRO).  In July 2007, the veteran presented testimony at a 
personal hearing conducted at the RO before Michelle L. Kane, 
a Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.  Transcripts of both hearings are in the veteran's 
claims folder.


FINDING OF FACT

The veteran's hearing loss is not the result of an injury in 
service.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the RO's 2003 letter did not specifically 
tell the claimant to provide any relevant evidence in his 
possession, nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  In this regard, the April 2003 letter informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, the 2003 letter 
advised the veteran to send VA any medical reports or 
information about his records so that VA could attempt to 
obtain these on his behalf.  The veteran was also advised 
that although VA would make a reasonable effort to help him 
get the evidence necessary to support his claim, it was still 
his responsibility to support the claim with appropriate 
evidence.  Moreover, there is no allegation by the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  

The Board notes that although the veteran's claims file 
contains the letter dated April 2003, it does not contain the 
actual attachment pertaining to what the evidence must show 
to substantiate the veteran's claim.  Even though the said 
attachment is not within the veteran's claims file, the April 
2003 letter indicates that the attachment "What the evidence 
must show" was enclosed with the letter.  The Board points 
out that there is a "presumption of regularity" under which 
it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Although Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court of 
Veterans Appeals applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented to rebut the presumption of 
regularity or that the attachment to the April 2003 letter 
was not included as an enclosure to that letter.  Neither the 
veteran nor his accredited representative has claimed that 
the veteran was not notified about the type and quality of 
evidence that was needed to substantiate his claim.  As such, 
the Board presumes that the attachment to the April 2003 
notice letter, (pertaining to what the evidence must show to 
substantiate the veteran's claim for service connection for 
bilateral hearing loss), was sent to the veteran at his 
address of record.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and the veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  In a letter 
dated in February 2007, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted for 
hearing loss. 

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was afforded a VA examination in 
connection with his claim in October 2004 and hearings before 
a DRO and VLJ.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hearing 
loss.  The Board acknowledges that the veteran currently has 
hearing loss in his left ear.  However, in order to establish 
service connection, there must be competent evidence 
establishing an etiological relationship between an injury in 
service and the current disability.  After careful 
consideration, the Board concludes that the veteran is not 
entitled to service connection for hearing loss.  

The veteran's service medical records were negative for 
complaints, treatment, or diagnosis of hearing loss.  The 
veteran had audiological findings within the normal range on 
his September 1967 entrance examination.  In this regard, all 
the audiometric readings were 20 decibels or less.  38 C.F.R. 
§ 3.385; Hensley, 5 Vet. App. at 157.  Importantly, on the 
January 1970 separation examination, all of the audiometric 
readings were 20 decibels or less.  Id.  As such, hearing 
loss was not shown during service.  

The first post-service audiological findings were dated in 
March 2004 from private treatment facility H.U.S.A.  It was 
noted that the veteran felt as though his right ear was more 
distorted than his left ear.  Additionally, an audiogram was 
performed and speech recognition scores were recorded, yet 
there was no interpretation of the audiometric readings 
contained on the graphs.  Moreover, the report did not 
indicate what sort of speech audiometry testing was done.  
For VA purposes, the Maryland CNC Test must be used, as noted 
above.  38 C.F.R. § 3.385.  The Board also notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  

A July 2004 VA treatment entry reflected that the veteran had 
decreased hearing bilaterally, right greater than left; 
however, no specific audiological scores were provided, so it 
is unclear whether the veteran had hearing loss for VA 
purposes at that time.  38 C.F.R. § 3.385.  The veteran was 
afforded a VA examination in connection with his claim in 
October 2004.  The examiner reviewed the veteran's claims 
file in connection with his examination, including his 
service medical records.  The veteran told the examiner about 
his history of noise exposure in service and lack of 
significant noise exposure post-service.  At the time of the 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
25
30
LEFT
5
10
0
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner commented that the veteran's hearing scores were 
significantly better than the hearing scores recorded on the 
March 2004 private H.U.S.A. treatment report.  The examiner 
opined that the veteran had mild high frequency sensorineural 
hearing loss in his right ear and moderate high frequency 
sensorineural hearing loss (in his left ear).  After noting 
that both the veteran's pure tone tests during service 
(September 1967 and January 1970) revealed normal hearing 
sensitivity, the examiner concluded that the veteran entered 
and left service with normal hearing.  Thus she opined that 
the veteran's current hearing loss was less likely than not 
related to military noise exposure.  

As shown above, the veteran has been shown to have hearing 
loss in only his left ear for VA purposes.  38 C.F.R. 
§ 3.385.  However, evidence of a current disability alone is 
not enough to establish service connection; there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  In 
this regard, the Board acknowledges the veteran's contentions 
that his hearing loss is caused by his noise exposure during 
service and that his hearing has gradually gotten worse over 
the years since service.  The Board concedes acoustic trauma 
during service based on the veteran's testimony and service 
records which reflected he was an artillery surveyor while in 
Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Regarding the veteran's contentions that he began to develop 
hearing loss during service and his hearing worsened over 
time, in accordance with Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir., 2006), the Board concludes that the lay evidence 
presented by the veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
However, the veteran's claim cannot be granted based upon the 
lack of medical nexus associating any current hearing loss to 
his service.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the veteran's 
allegations, as discussed above, the evidence does not show a 
link to his service.  Although the veteran is competent to 
report a subjective decrease in his hearing ability, he is 
not competent to state whether he has a hearing loss 
disability, which requires that certain objective testing 
criteria be met.  Even conceding that the veteran had noise 
exposure in service, there is no indication in the record 
that any in service noise exposure led to the finding of 
moderate high frequency sensorineural hearing loss in his 
left ear.  Significantly, the October 2004 audiologist opined 
that the veteran's current hearing loss was less likely than 
not related to his military noise exposure.  Therefore, 
although the veteran might sincerely believe that his hearing 
loss is related to his service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, the veteran has been shown to have hearing 
loss in his left ear pursuant to 38 C.F.R. § 3.385.  However, 
the competent medical evidence does not reveal a nexus to an 
injury (acoustic trauma) occurring in service and his current 
hearing loss.  The service medical records were absent for 
any indications of hearing loss.  Additionally, the evidence 
does not support service connection by a presumptive basis 
because there is no competent medical evidence showing that 
the veteran's hearing loss manifested itself to a degree of 
10 percent or more within one year from the date of his 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Absent such a nexus, service connection for hearing loss may 
not be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for hearing loss is denied.


ORDER

Entitlement to service connection for hearing loss is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


